NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                         MAY 31 2022
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANTONIO GOMEZ OJEDA,                            No.    20-70165

                Petitioner,                     Agency No. A205-466-956

 v.
                                                MEMORANDUM *       0F




MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**1F




Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Antonio Gomez Ojeda, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

terminate proceedings and dismissing his appeal from an immigration judge’s




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“IJ”) decision denying his application for withholding of removal and protection

under the Convention Against Torture (“CAT”).

      We have jurisdiction under 8 U.S.C. § 1252. We review de novo the legal

question of whether a particular social group is cognizable, except to the extent

that deference is owed to the BIA’s interpretation of the governing statutes and

regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review for substantial evidence the agency’s factual findings. Id. at 1241.

      Gomez Ojeda’s contention that the immigration judge lacked jurisdiction

over his proceedings is foreclosed by Aguilar Fermin v. Barr, 958 F.3d 887, 895

(9th Cir. 2020) (“[T]he lack of time, date, and place in the [Notice to Appear] . . .

did not deprive the immigration court of jurisdiction . . . .”).

      The agency did not err in concluding that Gomez Ojeda did not establish

membership in a cognizable particular social group consisting of persons perceived

to have wealth. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order

to demonstrate membership in a particular social group, “[t]he applicant must

‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))); see also Barbosa v. Barr, 926 F.3d 1053, 1059-60 (9th Cir.

2019) (proposed group of individuals returning to Mexico from the United States


                                            2                                   20-70165
who are believed to be wealthy was not cognizable because it was “too broad to

qualify”). Additionally, substantial evidence supports the agency’s conclusion that

Gomez Ojeda otherwise failed to establish that he would be persecuted on account

of a protected ground. Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). Thus,

Gomez Ojeda’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT protection

because Gomez Ojeda failed to show it is more likely than not he will be tortured

by or with the consent or acquiescence of the government if returned to Mexico.

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                   20-70165